Title: From George Washington to Captain William Scull, 5 June 1778
From: Washington, George
To: Scull, William


                    
                        Sir
                        Head Quarters Valley Forge 5th June 1778
                    
                    William Erskine Esqr. who is appointed Military Surveyor and Geographer is now here, endeavouring to arrange that department—fix upon the proper number of Deputies—and settle their Pay, appointments &ca. To do this, he would wish to see and consult you. I therefore desire you to come down immediately upon the receipt of this. If the movement of the Enemy from Philada should oblige the Army to quit this ground before you arrive, I will leave directions for you. I imagine the Business, you are at present upon, cannot suffer by a temporary absence. I am Sir Your most obt Servt
                    
                        Go: Washington
                    
                